CARPENTER, J.
This is an action brought by the plaintiff against the defendant to recover damages in an action of trespass vi et armis for an assault and battery.
The case was tried before a jury in this court and, upon trial thereof, the jury returned a verdict for the defendant. In due time the plaintiff filed a motion for a new trial and the matter is now before this court upon said motion. The grounds alleged in said motion are as follows:
1. Because said verdict is against the law.
2. Because said verdict is against the evidence and the weight thereof.
3. Because said verdict is contrary to the law and the evidence presented in said cause, and the weight of said evidence.
4. Because said verdict does not do substantial justice between the parties to said cause.
5. Because said plaintiff has not had a full, fair and impartial hearing and trial.
The plaintiff produced evidence tending to show that she was assaulted and beaten by the defendant on July 27, 1927, in the store of the Central Tire Company at Fountain and Eddy Streets, Providence. The defendant’s evidence tended to show that the defendant did not assault or beat the plaintiff and that the plaintiff’s evidence was false.
For plaintiff: Martin F. McGuire.
For defendant: William H. McSoley.
There was a clear cut question of fact for the Jury to determine and by their verdict they determined that the plaintiff had not substantiated her claim. The Court feels that substantial justice has been done and that the plaintiff has had a fair and impartial trial; therefore, motion for a new trial is denied.